DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 5-19, 21, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (US 9,437,387, IDS Document) in view of Ross et al. (US 2015/0380917).
Regarding Claim 1, Kaplan discloses a busway for power distribution to equipment positioned in information technology racks (Figures 1-9, busway comprising 114-118 providing power to racks 180 in Figures 1A, 1B and corresponding elements in other Figures), the busway comprising: 
(a) a plurality of locations in said busway suitably being configured to receive a plurality of detachably engageable taps (comprising 124-146, Figures 1A, 1B); 
(b) said busway including a plurality of segments (plurality of segments 114-118 as shown in Figure 1A, 404-412, Figure 4), each of which are detachably engaged with one another (114 -118 detachably engaged at each avenue along the aisle of the computer racks system 180, Figure 1), where each of said segments is detachably engaged in an end to end manner to form said busway that is arranged as a straight line (segments of 114 -118 detachably engaged in an end to end manner in straight line at each avenue, Figure 1, Figure 2A, Figure 4), where a first one of said segments has a respective first end and a second end, where a second one of said segments has a respective first end and a second end, where a third one of said segments has a respective first end and a second end (a first end and a second end respectively of 114-118, Figure 1, Column 3, line 66 – Column 4, line 5, Figure 2A, Figure 4), 

(d) said busway is external to said information technology racks (114-118 external to 180, Figures 1A, 1B); 
(e) said busway providing power to said information technology racks by respective said taps (Abstract, “...The tap box provides electrical power from a busway to one or more rack computer systems…”); 
(f) each of said taps including, a respective circuit breaker(comprising 202-206, Figure 2A) selectively electrically interconnecting a respective electrical interconnection between a respective segment of said busway of a respective one of said taps and said information technology racks (Figure 2A), a respective first electrical sensor (comprising 228-232, 256-260, Figures 2A-2C, Column 7, lines 60-62) that senses at least one of a voltage level and a current level within of a respective said tap of said respective electrical interconnection at a first electrical location of said respective electrical interconnection between a respective one of said information technology racks and said respectively circuit breaker (Column 7, lines 60-62, “…. monitoring circuit 246 receives a voltage signal from current sensors 234, 236, and 238 via signal lines 240, 242, and 244.  The voltage signal received via lines 240, 242, and 244 is proportional to the current flow through lines 216, 218, and 220 sensed by current sensors 234, 236, and 238”); 
(g) each of said first electrical sensors providing a first output signal to a computing device (Figures 2A-2C, Column 7, line 60 – Column 8, line 8, Column 9, lines 
(h) said busway including a plurality of second electrical sensors (comprising 234-238, 240-244, Figures 2A-2C), each of which senses at least one of a voltage level and a current level of said respective segment of said busway at a second electrical location on an opposing side of said of said respective said circuit breaker than said first electrical location, such that said first electrical location is electrically isolated from said second electrical location by selectively disconnecting said respective circuit breaker (234-238 measuring current in the electrical connection as shown in Figures 2A-2C); 
 	(j) each of said second electrical sensors providing a second output signal to said computing device (sensed current signal from 234-238 provided to a computing device comprising part of 246, 262 including logic circuit to process the signal and output indication signals, Figures 2A-2C, Column 7, lines 60-62, “…. monitoring circuit 246 receives a voltage signal from current sensors 234, 236, and 238 via signal lines 240, 242, and 244.  The voltage signal received via lines 240, 242, and 244 is proportional to the current flow through lines 216, 218, and 220 sensed by current sensors 234, 236, and 238”).
Kaplan does not specifically disclose the configuration wherein said second end of said first one of said segments is interconnected with said first end of said second one of said segments, where said second end of said second one of said segments is interconnected with said first end of said third one of said segments, where said first end of said first one of said segments and said second end of said third one of said segments are at opposing ends of the combination of said first segment, said second 
Ross discloses a busway for power distribution to equipment positioned in information technology racks (power busway assembly 110 of 100, Figure 1, Figures 2-7), the busway including a plurality of segments receiving detachable taps (comprising one or more of segments 112A-B receiving taps 118, Figure 1, Figure 1 shows a total of four segments/two of 112A-112B, Paragraph 29), each segments comprising a first end and a second end (adjacent ends 115 of 112A-, Figure 1), wherein said second end of said first one of said segments is interconnected with said first end of said second one of said segments where said second end of said second one of said segments is interconnected with said first end of said third one of said segments, where said first end of said first one of said segments and said second end of said third one of said segments are at opposing ends of the combination of said first segment, said second segment, and said third segment said detachably engaged in said end to end manner to form said busway arranged as said straight line (115, Figure 1, Figures 2-6 shows details with corresponding ends).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bus of Kaplan (114-18 to have subsegments) as taught by Ross, such that each tap location can be at each segment to aid in installation, maintenance and monitoring (see Ross, Figure 1, each segment of 112 receiving tap 118). 
Regarding Claim 2, combination of Kaplan and Ross discloses the busway for power distribution of Claim 1 further comprising said plurality of information technology 
Regarding Claim 3, combination of Kaplan and Ross discloses the busway for power distribution of Claim 2 further comprising said plurality of information technology racks, each of which including said computing device therein including a computer server (Abstract, Column 1, lines 16-25).
Regarding Claim 5, combination of Kaplan and Ross discloses the busway for power distribution of Claim 1 wherein said second electrical sensor is a voltage sensor sensing said voltage level (voltage sensing signals 240-244 from 234-238, Figures 2A-2C, Figures 2A-2C, Column 7, lines 60-62, “…. monitoring circuit 246 receives a voltage signal from current sensors 234, 236, and 238 via signal lines 240, 242, and 244.  The voltage signal received via lines 240, 242, and 244 is proportional to the current flow through lines 216, 218, and 220 sensed by current sensors 234, 236, and 238”).
Regarding Claim 6, combination of Kaplan and Ross discloses the busway for power distribution of Claim 1 wherein said second electrical sensor is a current sensor sensing said current level (current sensors 234-238, Figures 2A-2C, Column 7, lines 49-53, “…current sensors 234, 236, and 238 are electrically coupled to electric lines 216, 218, and 220 and directly measure current flow through lines 216, 218, and 220 via the electrical coupling to electric lines 216, 218, and 220).
Regarding Claim 7, combination of Kaplan and Ross discloses the busway for power distribution of Claim 1 wherein said second electrical sensor includes a current sensor sensing said current level and a voltage sensor sensing said voltage level (current sensors 234-238 sensing current and 240-244 sending voltage signals, Figure 
Regarding Claim 9, combination of Kaplan and Ross discloses the busway for power distribution of Claim 1 wherein each of said second electrical sensors is a supported by a respective one of said taps (details of the taps 124-146 in Figure 1A, is shown in Figure 2A including the electrical sensors 234-236).
Regarding Claim 10, combination of Kaplan and Ross discloses the busway for power distribution of Claim 1 further comprising a processing module (comprising part of 246, 262 in Figure 2A  that performs processing of the output signals) that receives said output signals and determines electrical characteristics of said plurality of segments of said busway (Column 8, lines 66- Column 9, line 2, lines 24-26).
Regarding Claim 11, combination of Kaplan and Ross discloses the busway for power distribution of Claim 1 further comprising each of said taps including a respective temperature sensor that senses a temperature level, and each of said temperature sensors providing a temperature signal to a computing device (a respective one of the electrical sensors 228-238 in Figure 2A providing output signal indicating temperature, Column 8, lines 50-53, “….monitoring circuit 246 receives signals indicating the state of tap box housing 201 including temperature, humidity, presence of smoke, etc.”).
Claim 12, combination of Kaplan and Ross discloses the busway for power distribution of Claim 11 further comprising a processing module (comprising part of 246, 262 in Figure 2A  that performs processing of the output signals) that receives said temperature signals and determines electrical characteristics of said plurality of segments of said busway (Column 8, lines 66- Column 9, line 2,  “….monitoring circuit 246 may comprise software stored in a memory and executable by one or more computer systems to determine to emit a visual signal from annunciator 290 based on signals from sensors 234, 236, and 238”, Column 9, lines 24-26).
Regarding Claim 13, combination of Kaplan and Ross discloses the busway for power distribution of Claim 7 further comprising determining a power level based upon said current level and said voltage level (Column 8, lines 55-61, “….fuse 250 protects busway 274 from a short circuit in monitoring circuit 246 drawing excessive power from busway 274 causing busway 274 to trip and fail to provide electrical power to the devices that receive electrical power from busway 274”).
Regarding Claim 14, combination of Kaplan and Ross discloses the busway for power distribution of Claim 1 further comprising each of said taps including a respective circuit breaker (comprising 202-206, Figures 2A, 2C, Column 4, lines 19-22, “….tap box assemblies 124, 126, 128, 130, 132, 134, 136, 138, 140, 142, 144, and 146, comprise circuit breakers, fuses, or other like circuit protection elements”).
Regarding Claim 15, combination of Kaplan and Ross discloses the busway for power distribution of Claim 14 further comprising said second electrical sensor sensing said at least one of said voltage level and said current level at a location such that opening of said respective circuit breaker disconnects an electrical interconnection 
Regarding Claim 16, combination of Kaplan and Ross n discloses the busway for power distribution of Claim 15 further comprising a busway electrical sensor that directly senses at least one of a voltage level and a current level of said busway without regard to whether said circuit breaker is open or closed (comprising fuse 250, 266 sensing electrical current and interrupting current flow, Column 9, lines 63-67, “….Fuse 250 protects busway 274 and monitoring circuit 246.  If the current flowing through power supply 248 (electrical line 248 in FIG. 2A) exceeds a limit, fuse 250 interrupts the flow of current and prevents a short circuit in monitoring circuit 246 from affecting the operation of busway 274”).
Regarding Claim 17, combination of Kaplan and Ross discloses the busway for power distribution of Claim 15 further comprising a processing device (comprising part of 246, 262 in Figure 2A that performs processing of the output signals) that determines whether said circuit breaker has opened (Column 7, line 66- Column 8, line 24).
Regarding Claim 18, combination of Kaplan and Ross discloses the busway for power distribution of Claim 17 wherein said processing device determines whether said circuit breaker has said opened is based upon sensing at least one of said second electrical sensor sensing at least one of a zero said voltage level and a zero said 
Regarding Claim 19, combination of Kaplan and Ross discloses the busway for power distribution of Claim 17 wherein said processing device determines whether said circuit breaker has said opened is based upon at least one other electrical sensor sensing at least one of other current level and other voltage level (Column 7, line 66- Column 8, line 24, “…monitoring circuit 246 may cause the green light to emit light if the voltage signal from current sensors 234, 236, and 238 indicate that circuit protection elements 202, 204, and 206 are in the closed position, and monitoring circuit 246 may cause the red light to emit light if the voltage signal from current sensors 234, 236, and 238 indicates that one or more of circuit protection elements 202, 204, and 206 are open or malfunctioning”).
Regarding Claim 21, combination of Kaplan and Ross discloses the busway for power distribution of Claim 15 further comprising a processing device that compares a breaker rating for said circuit breaker against said current level (Column 10, lines 31-35, “...Fuses 280 and 282 are configured to interrupt the flow of current through electrical 
Regarding Claim 26, combination of Kaplan and Ross discloses the busway for power distribution of Claim 1 further comprising determining a direction of a fault relative to a tap based upon detecting a disturbance by said second electrical sensor associated with said tap (Column 2, lines38-67, each tap including tap box/housing and indicating light and/annunciator to determine the direction of fault upstream or downstream relative to a tap).

Claims 4, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (US 9,437,387, IDS Document) in view of Ross et al. (US 2015/0380917) and Jones (US 8,576,082, IDS Document).
Regarding Claim 4, combination of Kaplan and Ross discloses the busway for power distribution of Claim 1, wherein each of said plurality of segments are detachably engaged with one another (Kaplan, Figure 2A, Ross, 224A-224B, Figure 2). Combination of Kaplan and Ross does not specifically disclose the segments engaged each other being with bolts. Jones discloses a busway (10, Figure 1) comprising plurality of segments, wherein the segments are detachably engaged with one another with bolts (segments 12 joined by bolt 16, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to engage the busway segments in the combination of Kaplan and Ross, using bolts as taught by Jones, to securely connect the segments and monitor the joint.
Claims 22 and 25, combination of Kaplan and Ross discloses the busway for power distribution of claim 1 further comprising a processor receiving sensed temperature of the tap housing (Column 8, lines 50-53, “….monitoring circuit 246 receives signals indicating the state of tap box housing 201 including temperature, humidity, presence of smoke, etc.”). Combination of Kaplan and Ross does not specifically disclose the processor determining energy dissipation between at least two of said segments or at least between two taps.
Jones discloses a busway (10, Figure 1) comprising plurality of segments (segments 12 joined by bolt 16, Figure 1), wherein the segments are detachably engaged with one another and computing device including a processor receiving sensed data that includes temperature of the joint to detect anomalies, taking into account position/location of the joint along the busway, ambient temperature, current through the busway etc.(Column 3, lines 26-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination of Kaplan and Ross, a joint parameter sensor and processor as taught by Jones, such that anomalies can be detected (Jones’ processor having sensed parameter data from all joints to detect anomalies associated with each joints, energy dissipation between the joints and of various types can be detected including energy dissipation of the segments, between two segments and  between two taps.
Regarding Claim 24, combination of Kaplan and Ross discloses the busway for power distribution of Claim 1 further comprising a processor (comprising part of 246, 262 in Figure 2A  that performs processing of the output signals) associated with each 
Jones discloses a busway (10, Figure 1) comprising plurality of segments (segments 12 joined by bolt 16, Figure 1), wherein the segments are detachably engaged with one another and computing device including a central processor receiving sensed data from the joints to detect anomalies, taking into account position/location of the joint along the busway, ambient temperature, current through the busway etc.(Column 3, lines 26-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination of Kaplan and Ross, a central processor as taught by Jones and configure to receive the output signals from all tap, such that a voltage increase between the taps can be determined to detect anomalies and identify location of the anomalies in the busway.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (US 9,437,387, IDS Document) in view of Ross et al. (US 2015/0380917) and Tiffin (US 6,774,803).
Regarding Claim 20, combination of Kaplan and Ross discloses the busway for power distribution of claim 17 further comprising said processing device determining to output an indication when the circuit breaker is opened. combination of Kaplan and Ross does not specifically disclose determining a number of opening cycles for said circuit breaker. 
Tiffin discloses circuit breaker system (500, Figure 6) comprising circuitry determining a number of times the circuit breaker has opened based on sensed signal received from a sensor coupled to the circuit breaker (100, Figures 1-2, 300, Figure 4, Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination of Kaplan and Ross, a trip indicator as taught by Tiffin, to alert the user of any maintenance required.
Response to Arguments
Applicant's arguments filed on 12/23/2021 have been fully considered but they are not persuasive and/or rendered in view of current rejection addressing the amended/new limitations.
Regarding Applicant’s arguments, on Page 7 of the Remarks toward the new limitation of the segments being interconnected are rendered moot in view of new grounds of rejection (102 rejection of Claim 1 is changed to 103 rejection with newly found Ross reference as the secondary reference for the teaching of interconnected segments as recited in the claim). 

Regarding Applicant’s arguments, on Page 9 of the Remarks toward dependent Claims 2-7 and 9-26, please see the response to arguments toward Claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson et al. (US 2012/0327547) discloses a fuse comprising a current sensor; Wildstone et al. (US 8,911,248) discloses a busbar connection assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/
Examiner, Art Unit 2836, 3/02/2022